J-S51021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DALLAS RAY VAVRA

                            Appellant                No. 1668 EDA 2013


                    Appeal from the PCRA Order May 3, 2013
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0000809-2011


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY LAZARUS, J.:                         FILED JULY 22, 2016

        Dallas Ray Vavra appeals from the order of the Court of Common Pleas

of Northampton County denying his petition filed under the Post Conviction

Relief Act, 42 Pa.C.S. §§ 9541-9546 (“PCRA”). After our review, we affirm.

        In 2010, Vavra was convicted of theft by failure to make required

disposition of funds and receiving stolen property. He was sentenced to nine

to 23 months’ incarceration. This Court, on direct appeal, affirmed judgment

of sentence. Commonwealth v. Vavra, 2087 EDA 2011 (Pa. Super. 2012)

(unpublished memorandum). Vavra filed a timely PCRA petition, which was

denied. On June 30, 2013, Vavra appealed that order. Thereafter, on July

17, 2013, Vavra filed a petition to remove counsel. On August 5, this Court

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S51021-16



remanded the matter for a Grazier1 hearing; the PCRA court held the

hearing on September 16, 2013 and granted Vavra’s petition. On March 7,

2014, this Court again remanded the matter, ordering the clerk of courts to

provide Vavra with various transcripts and documents. Thereafter, on May

6, 2014 and July 18, 2014, this Court denied Vavra’s motions for

clarification. After receiving four extensions, Vavra filed his appellate brief

on September 21, 2015.

       Initially, to be eligible for relief under the PCRA, a petitioner must

plead and prove by a preponderance of the evidence that he is “currently

serving a sentence of imprisonment, probation or parole for the crime[.]” 42

Pa.C.S. § 9543(a)(1)(i). A petitioner who has completed his sentence is no

longer eligible for post-conviction relief. Commonwealth v. Soto, 983 A.2d

212, 213 (Pa. Super. 2009); see also Commonwealth v. Turner, 80 A.3d

754, 765 (Pa. 2013) (“due process does not require the legislature to

continue to provide collateral review when the offender is no longer serving

a sentence”). This is so even if the petitioner filed his PCRA petition during

the pendency of his sentence.            See Commonwealth v. Williams, 977

A.2d 1174, 1176 (Pa. Super. 2009) (“As soon as his sentence is completed,

the petitioner becomes ineligible for relief, regardless of whether he was

serving his sentence when he filed the petition.”).


____________________________________________


1
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).



                                           -2-
J-S51021-16



       Here, the court sentenced Vavra, in 2010, to nine to twenty-three

months’ incarceration for the conviction from which he now seeks relief.

Vavra has completed his sentence and is therefore no longer eligible for

PCRA relief. Accordingly, we affirm the PCRA court’s order denying Vavra’s

PCRA petition.2

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/22/2016




____________________________________________


2
   We note that Vavra has been prohibited from submitting “any additional
filings for relief” in this appeal as well as two other pending appeals, 2756
EDA 2013 and 404 EDA 2016, without prior permission from this Court. See
Order, 2756 EDA 2013, filed 5/10/2016.



                                           -3-